Citation Nr: 0505429	
Decision Date: 02/28/05    Archive Date: 03/04/05

DOCKET NO.  00-09 674A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and the veteran's son




ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
March 1946.  He died on November [redacted], 1998, and the appellant 
is his surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a June 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in St. Louis, 
Missouri.  The appellant's claim is currently under the 
jurisdiction of the VA Regional Office (RO) in Muskogee, 
Oklahoma.

In November 2004, the appellant submitted additional evidence 
to the Board, along with a waiver of RO review.  It is 
unclear from these documents whether the appellant would like 
to make a claim for accrued benefits.  This is referred to 
the RO for appropriate action.

The appellant has claimed that there is clear and 
unmistakable error (CUE) in the May 1946 rating action that 
denied the veteran's claim for service connection for 
residuals of a head injury.  However, a survivor has no 
standing to request review of a decision affecting the 
disability benefits of a veteran on the ground of CUE as the 
survivor was not the disability benefits claimant.  Haines v. 
West, 154 F.3d 1298 (Fed. Cir. 1998), cert. denied, 526 U.S. 
1016, 119 S.Ct. 1249, 143 L. Ed. 2d 347 (1999).




FINDINGS OF FACT

1.  The veteran died in November 1998, and service connection 
had not been established during his lifetime for any 
disability.

2.  The veteran's fatal cardiovascular disease and was not 
manifested in service or within one year of discharge from 
service, and is not shown to have been related to service.

3.  The veteran's head injury in service did not contribute 
substantially or materially to the cause of the veteran's 
death.


CONCLUSION OF LAW

The cause of the veteran's death is not related to an injury 
or disease incurred in, or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the 
duties to notify and to assist claimants in the development 
of their claims.  First, the VA has a duty to notify the 
appellant and her representative, if represented, of the 
information and evidence needed to substantiate and complete 
a claim.  See 38 U.S.C.A. §§ 5102 and 5103 (West. 2002).  In 
this regard, VA will inform the appellant of which 
information and evidence, if any, that she is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on her behalf.  VA will also request that the 
appellant provide any evidence in her possession that 
pertains to the claim.  Second, the VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  See 38 U.S.C.A. § 5103A.

Notice

A VCAA notice letter dated in April 2004 apprised the 
appellant of the information and evidence necessary to 
substantiate her claim.  Such correspondence also apprised 
her as to which information and evidence, if any, that she is 
to provide, and which information and evidence, if any, VA 
will attempt to obtain on her behalf.  She was also advised 
to send any evidence in her possession, pertinent to the 
appeal, to VA.  As such, the Board finds that the 
correspondence satisfied VA's duty to notify the appellant, 
as required by Quartuccio v. Principi, 16 Vet. App. 183 
(2002), 38 C.F.R. § 5103 and 38 C.F.R. § 3.159 (2003).  

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II).  However, in the present case, the 
appellant's claim was filed and initially denied prior to 
provision of VCAA notice.  Nevertheless, the Court in 
Pelegrini II noted that such requirement did not render a 
rating decision promulgated prior to providing the veteran 
full VCAA notice void ab initio, which in turn would nullify 
the notice of disagreement and substantive appeal filed by 
the claimant.  In other words, Pelegrini II specifically 
noted that there was no requirement that the entire rating 
process be reinitiated from the very beginning.  Rather, the 
claimant should be provided VCAA notice and an appropriate 
amount of time to respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini II.  While the Court did not specify how the 
Secretary can properly cure a defect in the timing of the 
notice, it did leave open the possibility that a notice error 
of this kind may be non-prejudicial to a claimant.  There is 
no basis for concluding that harmful error occurs simply 
because a claimant receives VCAA notice after an initial 
adverse adjudication.  

In reviewing an AOJ determination on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for VA benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of her case to the Board, and the content of 
the notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notice.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of her 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The Board notes that the veteran's 
service medical records, post-service medical records, and 
terminal medical records have been obtained.  The appellant 
has submitted some of the veteran's medical records and has 
obtained lay statements in support of her claim.  The 
appellant has also provided testimony before the undersigned 
Veterans Law Judge.  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal and she has done so.  There is no indication that 
there exists any additional obtainable evidence which has a 
bearing on the appellant's claim which has not been obtained. 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Under these circumstances, the Board can identify no further 
development that would avail the appellant or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  In light of the above, there is no prejudice to the 
appellant in proceeding to consider the matter before the 
Board.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Law and Regulations

According to VA law and regulations, service connection may 
be granted for disabilities resulting from a disease or 
injury incurred or aggravated during active service.  See 38 
U.S.C.A. §§ 1110; 1131; 38 C.F.R. § 3.303.  The death of a 
veteran will be considered as having been due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  A 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other conditions, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  A contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there is a causal 
connection.  Id. 


Factual background

The veteran's service medical records reveal no 
cardiovascular abnormalities.  No complaints of, or treatment 
for, a heart condition are noted in the service medical 
records.  An August 1945 service medical record indicated 
that the veteran experienced intermittent attacks of 
headaches.  The service medical records indicate that the 
veteran slipped in the shower and experienced a scalp 
laceration in December 1945.  Discharge examination in 
February 1946 indicated normal cardiovascular system and 
normal blood pressure.  No residuals of the scalp laceration 
were noted on discharge examination.  

Copies of pages of the veteran's diary dated in 1955 reveal 
complaints of headaches.

Private medical records indicate that the veteran was first 
diagnosed with hypertension in the 1970s.

On VA examination in January 1998, the veteran was in a 
wheelchair and was unable to provide any type of history.  
The appellant reported that the veteran fell in service and 
lacerated his head.  The appellant indicated that the veteran 
had experienced constant headaches from that time on.  She 
asserted that the medications to treat the headaches caused 
the veteran to have gastrointestinal bleed.  She reported 
that the veteran first had a cerebral vascular accident in 
1981.  In 1991 the veteran again fell and injured his head.  
A subdural hematoma in the frontal area was diagnosed and was 
treated surgically.  Examination of the veteran failed to 
reveal a scar related to the fall in service.  The diagnoses 
included status post fall in 1945, history of two cerebral 
vascular accidents, lung cancer, and headaches likely due to 
injury in 1945.

The veteran had dementia and was the resident of a veterans' 
home during the last year of his life.  The veteran died in 
November 1998.  The Certificate of Death noted the immediate 
cause of death to be acute myocardial infarction ischemia, as 
a consequence of arteriosclerosis, and recent plaque 
hemorrhage.  Other significant conditions contributing but 
not resulting in the underlying cause of death were history 
of right lobectomy for squamous cell carcinoma, feeding 
gastrostomy tube, and vetriculo-peritoneal shunt in-situ.  
The certificate notes that the findings of the autopsy report 
were available prior to the completion of the cause of death.

An autopsy was performed on the veteran in November 1998.  
The physician noted that the cause of death was acute 
myocardial ischemia secondary to coronary arteriosclerosis 
and recent plaque hemorrhage.  The physician then listed 18 
contributing factors.  One of these was history of a remote 
history of fall in 1946, with subsequent severe headaches.

Lay statements were received in support of the appellant's 
claim in February 2000 and June 2000.  All of the affiants 
reported that they remembered the veteran having frequent 
headaches.  They noted that the veteran used BC Powder to 
treat his headaches.  Two of the affiants reported that the 
veteran had told them that the headaches were the result of a 
fall during service.

The appellant and the veteran's son testified before the 
undersigned Veterans Law Judge in November 2004.  The 
appellant stated that she met the veteran in December 1967.  
The appellant asserted that the veteran should have been 
awarded service connection for headaches as residuals of his 
in-service head injury.  She testified her belief that the 
severe headaches hastened the veteran's death.  She also 
asserted that the medication that he had to take for his 
headaches for over 50 years caused gastrointestinal 
disability that also contributed to the veteran's death.

Analysis

At the outset, the Board notes that direct service 
connection, including on a presumptive basis, for the 
veteran's terminal myocardial infarction and coronary 
arteriosclerosis has not been established because competent 
evidence of record does not establish that the disease was 
present during service, nor manifested or aggravated within 
the applicable presumptive period of one year following 
service for cardiovascular-renal disease.  There is no 
competent medical opinion stating such.

The appellant primarily bases her claim on her belief that 
the veteran's death was related to the fall and head injury 
he experienced in service.  As stated previously, a grant of 
service connection for the cause of the death of a veteran is 
warranted where the evidence establishes that a service-
connected disability was either the principal or a 
contributory cause of death.  To be a contributory cause of 
death a disease or injury must be shown to contribute 
substantially and materially to the veteran's death.  See 
38 C.F.R. § 3.3123(c).  The record does show that the veteran 
injured his head in service, and the autopsy report does list 
a remote history of a fall in 1946, with subsequent severe 
headaches, as a contributing factor.  However, the Board does 
not find that the autopsy report's notation of the veteran's 
remote history of a fall and subsequent headaches, as one of 
18 "contributing factors" to the veteran's death, to be 
sufficient to establish that the veteran sustained a head 
injury in service which contributed substantially and 
materially to the veteran's death.  While the evidence of 
record from 1955 shows recurrent headaches, none of the 
medical evidence related the veteran's cardiovascular 
disability or lung cancer to his headaches, or related a 
chronic headache disorder to service.  The Certificate of 
Death notes that the autopsy report had been reviewed.  Yet 
the Certificate of Death does not list the veteran's in-
service head injury as a significant condition contributing 
to death.  There is no medical evidence indicating that the 
veteran's head injury in service, or his headaches after 
service, contributed substantially and materially to his 
death.

While the appellant maintains that the veteran's fall in 
service contributed substantially and materially to his 
death, as a layperson she is not competent to render a 
medical opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).
 
In conclusion, the evidence of record does not show a 
relationship between the veteran's life-ending cardiovascular 
disease and the veteran's service or a service- connected 
disability.  Thus the preponderance of the evidence is 
against entitlement to service connection for the cause of 
the veteran's death.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
appellant's claim that would give rise to a reasonable doubt 
in favor of the appellant, the benefit of the doubt rule is 
not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


